Citation Nr: 9924601	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to April 
1946.  He died in February 1984.  

This is an appeal from an August 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Louisville, Kentucky, which denied entitlement to service 
connection for the cause of the veteran's death. 


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the appellant's claim is 
well grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  VA and private treatment records 
have been received.  

There must be more than a mere allegation, the claim must be 
accompanied by evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, where a 
determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 94-95 (1992).  For the appellant's claim for 
service connection for the cause of the veteran's death to be 
well grounded, a disability which caused the veteran's death 
must be shown to have had an onset in service.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  This may be shown by lay or 
medical evidence.  There would also have to be competent 
evidence of a nexus between the inservice injury or disease 
and the veteran's death.  Such a nexus must be shown by 
medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

Generally, the death of a veteran will be considered as 
having been due to service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312 (1998).

The veteran's death certificate reflects that he died in 
February 1984 as a result of apoplexy that was in turn due to 
hypertension.  An autopsy was not performed.  

Service medical records are silent for complaint, finding, or 
treatment with respect to apoplexy or hypertension.

It is not contended and there is no competent medical 
evidence that reflects that the veteran's apoplexy or 
hypertension were manifested during the veteran's active 
service or within one year following discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§  3.307, 3.309 (1998).  Therefore, 
apoplexy or hypertension are not shown to have existed during 
service and hypertension may not be presumed to have been 
incurred therein.  Id.

At the time of his death, the veteran had established service 
connection for a psychiatric condition, rated 100 percent 
disabling since April 1979 and for a back condition and 
scars, each rated noncompensable.  

There is no competent medical evidence that the veteran's 
service-connected disabilities contributed substantially or 
materially to his death, that they combined to cause his 
death, that they aided or lent assistance to the production 
of his death, or that they had a material influence in 
accelerating death.  All of the competent medical evidence, 
that was created contemporaneous with the provision of health 
care to the veteran, is silent to any reference to any of the 
veteran's service-connected disabilities having any effect on 
the causation of his death or disability that caused his 
death.  A May 1999 opinion from a VA physician reflects that 
there was no causal relationship between the veteran's 
service connected disabilities, or treatment therefore, and 
his death.  

While the appellant has asserted that the veteran's service 
connected disability, and treatment therefore, resulted in 
his death, she, as a lay person, is not qualified to offer 
medical diagnoses or a medical etiology, as such matters 
require medical expertise.  See Grottveit and Espiritu.  In 
the absence of any competent medical evidence showing that 
there was a causal connection between service-connected 
disabilities or service and the disability that resulted in 
the veteran's death, the claim is not plausible.  On the 
basis of the above analysis, the appellant's claim for 
service connection for the cause of the veteran's death is 
not well grounded, and it must, accordingly, be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as sufficient to 
inform the appellant of the elements necessary to complete 
her application for benefits.  Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death not having 
been submitted, the appeal is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 



